Title: From George Washington to Thomas Wharton, Jr., 19 January 1778
From: Washington, George
To: Wharton, Thomas Jr.



Sir
Head Quarters Valley Forge 19th Jany 1778

I have the pleasure of observing, by a publication in Dunlaps paper, that before the adjournment of the Assembly of this State, they had, among other wholesome laws, enacted one “for filling the quota of Troops to be raised in this State.”
As you may, perhaps, be ignorant of the reduced condition of your Regiments, I have thought proper to inclose you a Return, by which you will see how very deficient they are at present, as to the number required by the allottment. You will also perceive, by a note at the Bottom of the Return, how destitute the men in the feild are in point of Cloathing.
I had sent out Officers from every Regiment to procure Cloathing for their men, and they were collecting considerable quantities, when Colo. Bayard and Mr Young, a deputation from the Assembly, waited upon me, and desired me to call in the Officers, informing me, that they had appointed Commissioners in every County to purchase necessaries for the Army, which would be a mode more agreeable to the inhabitants, than if done in the military way. What these Commissioners have done I do not know, but no Cloathing has yet come to the Army thro’ their hands. Genl Wayne informed me that he understood

it was collected and stored at Lancaster, and he went up about ten days ago to enquire into the matter.
It being recommended to every State to procure what cloathing they can for their own Troops, I trust yours will not be backward. From the quantity of raw materials and the number of workmen among your people, who being principled against Arms, remain at home and manufacture, I should suppose you have it more in your power to cover your Troops well than any other State.
The Continent will continue to import, and to purchase on the general account, what they can. I am therefore in hopes, that the exertions of the States, aided by foreign importations, will contribute to cloath our Troops more comfortably and plentifully than they have heretofore been. But as there are so many impediments in the way of the latter kind of supply, I could wish that no great dependance may be put upon it, but that we may rely principally upon our internal Manufacture.
I shall be glad to be favd with a Copy of the law for raising your quota of Men, and have the honor to be with great Respect Sir Your most obt Servt

Go: Washington

